DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 17 February 2022 to the previous Office action dated 18 August 2021 is acknowledged. Pursuant to amendments therein, claims 1-2, 5, 10-11, 14, 19, 22, 24, 29-30, and 49-59 are pending in the application.
The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 22, 24, 29-30, and 49-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 October 2019.
	Claims 1-2, 5, 10-11, 14, 19, and 52-59 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 10-11, 14, and 52-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2013/0331343 A1; published 12 December 2013; of record) in view of Mooney et al. (US 2008/0044900 Al; published 21 February 2008; of record).
Cao et al. discloses a method for promoting tissue repair or regeneration comprising introducing into a mammal a cell delivery vehicle comprising a biocompatible hydrogel to which a composition that binds to a Notch receptor is linked and a stem cell therein (claim 9) wherein the link is a covalent link (claim 2) wherein the composition comprises Delta-like1, Delta-like3, Delta-like4, Jagged1, or Jagged2 (i.e., differentiation factors that bond to a Notch receptor) (claim 4) wherein the stem cells are exposed to differentiation media that optionally contains BMP (i.e., growth factor) such as BMP-4, and the cells are encapsulated in alginate hydrogel (i.e., porous) (Example 1; paragraph [0040]) wherein the cells are implantable (paragraph [0019]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the implantable vehicle of Cao et al. following the suggestions of Cao et al. as discussed above, including making such vehicle with a porous alginate hydrogel with a composition covalently bound to the hydrogel and encapsulated therein wherein the composition comprises Delta-like1, Delta-like3, Delta-like4, Jagged1, or Jagged2 along with stem cells exposed to BMP-4, with a reasonable expectation of success.
Cao et al. does not explicitly disclose that the BMP is encapsulated in the scaffold material in an amount effective to promote the ectopic formation of bone tissue on or around the administered scaffold to form an ectopic bone nodule as claimed.
Mooney et al. discloses a device including a scaffold composition incorporating (i.e., encapsulating) a bioactive composition (paragraph [0006]) wherein the bioactive composition may comprise growth factors, homing factors, and differentiation factors (paragraph [0007]) wherein the device may be implanted (paragraph [0010]) wherein the scaffold is porous to control egress of cells from the device (paragraphs [0016], [0049]) wherein the scaffold comprises a polymer matrix hydrogel (paragraph [0051]) wherein a preferred hydrogel material is alginate (paragraph [0052]) wherein the bioactive composition may be covalently bound to the scaffold composition (paragraphs [0008], [0018]) wherein release timing of bioactive substances is controlled by initial doping levels, concentration gradient of the substance, by embedding (i.e., encapsulating) the bioactive substances in scaffold material with a known leaching rate, by release as the scaffold material degrades, by diffusion from an area of concentration, by interaction of precursor chemicals diffusing into an area, by production/excretion of compositions by resident support cells, or by the physical or chemical structure of the scaffold (paragraph [0007]) wherein bioactive substances promote cell proliferation (paragraph [0081]) wherein the scaffold regenerates tissue surrounding the scaffold (paragraph [0042]) wherein release of bioactive substances occurs between 10-30 days (paragraphs [0144]-[0145]) or 3-10 days (paragraph [0150]) wherein suitable bioactive substances include BMP and cytokines/interleukins such as IL-7 (paragraphs [0082]-[0083]) and wherein BMP can be BMP-2 (paragraph [0076]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao et al. and Mooney et al. by making the vehicle of Cao et al. as discussed above wherein BMP such as BMP-2 is included as a bioactive substance in the composition Cao et al. in a suitable amount to promote cell proliferation and regeneration of tissue surrounding the vehicle as suggested by Mooney et al., with a reasonable expectation of success.
Regarding the claimed recitation of “ectopic bone nodule”, the cells that proliferate around the above-described vehicle satisfy such claim limitation in that a proliferation/grouping of such cells is a “nodule”, and such nodule is ectopic in that it surrounds the vehicle and thus is abnormally located, and such nodule cells are bone cells since BMP is bone morphogenetic protein growth factor which thus provides for growth of bone cells.
Although Cao et al. does not explicitly disclose that the vehicle is porous as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle of Cao et al. in view of Mooney et al. as discussed above wherein the vehicle is porous as suggested by Mooney et al., with a reasonable expectation of success, in order to control egress of the cells from the vehicle as suggested by Mooney et al.
Regarding the claimed recitation that the “differentiation factors are attached to the scaffold material and promote the differentiation of transplanted stem cells to lymphoid lineage cells”, Cao et al. discloses that the differentiation factor composition is covalently attached to the hydrogel scaffold as discussed above, and the differentiation property is inherent to the differentiation factors of Cao et al. as discussed above, and stem cells and lymphoid lineage cells are not claimed as part of the claimed composition, and the recitations of stem cells and lymphoid lineage cells are merely aspects of the aforementioned inherent property of the differentiation factors.
Regarding claim 10, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle of Cao et al. in view of Mooney et al. as discussed above wherein release of bioactive substances therein including BMP growth factors therein occurs between 10-30 days or 3-10 days as suggested by Mooney et al., with a reasonable expectation of success, because Mooney et al. teaches that such release time is appropriate for cell-containing tissue regenerating vehicles/scaffolds.  Such release time ranges overlap the claimed range, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 54, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle of Cao et al. in view of Mooney et al. as discussed above wherein cytokine such as IL-7 as suggested by Mooney et al. is included in the composition therein, with a reasonable expectation of success, because Mooney et al. teaches that such cytokine is appropriate for inclusion in cell-containing tissue regenerating vehicles/scaffolds as bioactive substance therein which helps promote cell proliferation.
Regarding claim 56, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle of Cao et al. in view of Mooney et al. as discussed above wherein homing factor as suggested by Mooney et al. is included in the composition therein, with a reasonable expectation of success, because Mooney et al. teaches that such homing factor is appropriate for inclusion in cell-containing tissue regenerating vehicles/scaffolds as bioactive substance therein which helps promote cell proliferation.
Regarding claims 57-58, as discussed above, Cao et al. discloses that the differentiation factor composition is covalently attached to the hydrogel scaffold as discussed above, and the differentiation property is inherent to the differentiation factors of Cao et al. as discussed above, and stem cells and lymphoid lineage cells are not claimed as part of the claimed composition, and the recitations of stem cells and lymphoid lineage cells are merely aspects of the aforementioned inherent property of the differentiation factors.  Thus, the recitation of hematopoietic stem cells, T-cells, and/or B-cells are likewise merely aspects of the aforementioned inherent property of the differentiation factors.
Regarding claim 59, Cao et al. and Mooney et al. both disclose that differentiation factor is covalently attached to the scaffold as discussed above, and Mooney et al. discloses release of bioactive agents to promote cell proliferation around the scaffold, and as discussed above such cell proliferation around the scaffold is an “ectopic bone nodule”, and thus the differentiation factor is necessarily retained within such nodule to promote such cell proliferation.

Claims 1-2, 5, 10-11, 14, 19, and 52-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. in view of Mooney et al. as applied to claims 1-2, 5, 10-11, 14, and 52-59 above, and further in view of Kotov et al. (US 2009/0041825 A1; published 12 February 2009; of record).
	Cao et al. and Mooney et al. are relied upon as discussed above.
	Cao et al. and Mooney et al. do not disclose SDF-1 as in claim 19.
	Kotov et al. discloses a cell culturing construct wherein biological active agents are added thereto for inducing cell differentiation (paragraph [0014]) wherein one such bioactive agent is SDF-1 (paragraph [0107]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao et al., Mooney et al., and Kotov et al. by making the vehicle of Cao et al. in view of Mooney et al. as discussed above wherein homing or differentiation factor as suggested by Mooney et al. is included in the composition therein, and wherein such homing/differentiation factor is SDF-1 as suggested by Kotov et al., with a reasonable expectation of success, in order to help promote cell proliferation and/or differentiation therein, because Mooney et al. teaches that such homing/differentiation factor is appropriate for inclusion in cell-containing tissue regenerating vehicles/scaffolds as bioactive substance therein which helps promote cell proliferation, and Kotov et al. teaches that SDF-1 helps induce cell differentiation.

Response to Arguments
Applicant's arguments regarding nonobviousness filed 17 February 2022 have been fully considered but they are not persuasive.
Applicant argues that Cao et al. fails to teach various claimed elements (remarks pages 11-15).  In response, elements not taught by Cao et al. are taught by Mooney et al. or the combination of Cao et al. and Mooney et al. as set forth in the rejection, or are inherent properties as set forth in the rejection.  Per MPEP 2145(IV), “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”
Applicant argues that Mooney et al. fails to teach various claimed elements (remarks pages 15-17).  In response, elements not taught by Mooney et al. are taught by Cao et al. or the combination of Cao et al. and Mooney et al. as set forth in the rejection, or are inherent properties as set forth in the rejection.  Per MPEP 2145(IV), “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”
Applicant argues that the references fail to provide a rationale to combine and modify the teachings of the cited art to arrive at the claims (remarks pages 17-18).  In response, as discussed in the rejection the rational to combine and modify the references is to promote cell proliferation and regeneration of tissue surrounding the vehicle as suggested by Mooney et al.  Regarding the claimed recitation of ectopic formation of bone tissue, such is in reference to the amount of growth factor, which would have been obvious based on the teachings of Cao et al. and Mooney et al. as set forth in the rejection given that cells would proliferate around the scaffold to form a “nodule”, which is ectopic in that it surrounds the scaffold and thus is abnormally located, and such nodule cells would be bone cells since BMP is bone morphogenetic protein growth factor which thus provides for growth of bone cells, keeping in mind that the claims are directed to a composition that has such properties rather than a method in which an ectopic bone nodule is actually formed.
Applicant argues that Cao et al. and Mooney et al. teach entopic cell delivery rather than ectopic bone tissue formation (remarks page 18).  In response, Mooney et al. teaches use of growth factor such that the scaffold regenerates tissue surrounding the scaffold as discussed in the rejection, and such tissue is an ectopic bone nodule in that it surrounds the vehicle and thus is abnormally located as discussed in the rejection.
	Applicant argues that BMP-2 and DLL-4 synergistically generate lymphocytes and that such demonstrates unexpected results across the entire claimed genus in that the claimed bone morphogenetic protein growth factors and Notch ligand differentiation factors share common properties (remarks pages 19-22).  In response, the asserted unexpected results are not commensurate in scope with the claims as required per MPEP 716.02(d) in that Example 1 is limited to BMP-2 and DLL4 and specific cross-link density of alginate, and the claims are not so limited, and it is not readily apparent what all the constituents of the tested materials are and what concentrations of all such constituents were tested.  Moreover, simply showing that BMP-2, 4, 6, 12, and 14 share similar functionality in that they take on important roles in normal formation of bones and joints and in bone homeostasis and fracture healing is insufficient to demonstrate that the unexpected results data for BMP-2 can reasonably be extended to any of the other claimed genus members.  Likewise, simply showing that DLL1, DLL3, DLL4, Jagged1, and Jagged2 induce signaling through Notch1 or Notch2, merely displaying some differences in binding and signal strength, is insufficient to demonstrate that the unexpected results data for DLL4 can reasonably be extended to any of the other claimed genus members.  Extending such results to other genus members requires more of a showing than that they are in the same genus and they share some properties, and thus they would be expected to share unexpected results/properties.  See MPEP 716.02(d)(I) discussing In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims.)  Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance, per MPEP 716.02(b).  Such evidence of unexpected results must be commensurate in scope with the claimed invention per MPEP 716.02(d).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617